DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The references listed in the Information Disclosure Statement, filed on 03 August 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 8, 12-13, 15, 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6-7, 11, 13-14, 17, 20-21 of copending Application No. 17/001,698 (reference application).
Regarding claim 1, claim 3 of copending Application No. 17/001,698 teaches a method for a computer system to perform packet handling for active-active stateful service insertion. 

based on configuration information associated with the service endpoint address, identifying a first active logical service router (SR) and a second active logical SR that are both associated with the service endpoint address and configured to operate in an active-active mode as in the application corresponds to the limitation “the first active logical SR … active-active mode” (claim 1 of copending Application No. 17/001,698 lines 4-5);
selecting the first active logical SR over the second active logical SR by mapping tuple information specified by the packet to the first active logical SR, wherein the tuple information includes the source address and the service endpoint address as in the application corresponds to the limitation “selecting the first active … by the second packet” (claim 1 of copending Application No. 17/001,698 lines 12-14);
generating an encapsulated packet by encapsulating the packet with an outer header that is addressed to an outer destination address associated with the first active logical SR as in the application corresponds to the limitation “generating an encapsulated … first VTEP address” (claim 3 of copending Application No. 17/001,698 lines 3-4); and
sending the encapsulated packet towards the first active logical SR for processing according to a stateful service as in the application corresponds to the 
However, the claim(s) additionally recite(s) “generating and storing state information that associates (a) the first active logical SR and (b) first tuple information specified by the first packet”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 5, claim 6 of copending Application No. 17/001,698 teaches selecting, by a tier-1 logical distributed router (T1-DR) supported by the computer system, the first active logical SR in the form of a tier-1 logical service router (T1-SR) supported by an edge associated with the outer destination address (claim 6 of copending Application No. 17/001,698 lines 2-4).
Regarding claim 6, claim 7 of copending Application No. 17/001,698 teaches selecting, by a tier-0 logical distributed router (T0-DR) supported by the computer system, the first active logical SR in the form of a first tier-1 logical service router (T1-SR) supported by an edge associated with the outer destination address (claim 7 of copending Application No. 17/001,698 lines 2-4).
Regarding claim 8, claim 11 of copending Application No. 17/001,698 teaches a non-transitory computer-readable storage medium. 

based on configuration information associated with the service endpoint address, identifying a first active logical service router (SR) and a second active logical SR that are both associated with the service endpoint address and configured to operate in an active-active mode as in the application corresponds to the limitation “the first active logical SR … active-active mode” (claim 8 of copending Application No. 17/001,698 lines 6-7);
selecting the first active logical SR over the second active logical SR by mapping tuple information specified by the packet to the first active logical SR, wherein the tuple information includes the source address and the service endpoint address as in the application corresponds to the limitation “selecting the first active … by the second packet” (claim 8 of copending Application No. 17/001,698 lines 14-16);
generating an encapsulated packet by encapsulating the packet with an outer header that is addressed to an outer destination address associated with the first active logical SR as in the application corresponds to the limitation “generating an encapsulated … first VTEP address” (claim 11 of copending Application No. 17/001,698 lines 3-5); and
sending the encapsulated packet towards the first active logical SR for processing according to a stateful service as in the application corresponds to the 
However, the claim(s) additionally recite(s) “generating and storing state information that associates (a) the first active logical SR and (b) first tuple information specified by the first packet”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 12, claim 13 of copending Application No. 17/001,698 teaches selecting, by a tier-1 logical distributed router (T1-DR) supported by the computer system, the first active logical SR in the form of a tier-1 logical service router (T1-SR) supported by an edge associated with the outer destination address (claim 13 of copending Application No. 17/001,698 lines 2-4).
Regarding claim 13, claim 14 of copending Application No. 17/001,698 teaches selecting, by a tier-0 logical distributed router (T0-DR) supported by the computer system, the first active logical SR in the form of a first tier-1 logical service router (T1-SR) supported by an edge associated with the outer destination address (claim 14 of copending Application No. 17/001,698 lines 2-4).
Regarding claim 15, claim 17 of copending Application No. 17/001,698 teaches a computer system. 

based on configuration information associated with the service endpoint address, identify a first active logical service router (SR) and a second active logical SR that are both associated with the service endpoint address and configured to operate in an active-active mode as in the application corresponds to the limitation “the first active logical SR … active-active mode” (claim 15 of copending Application No. 17/001,698 lines 6-7);
select the first active logical SR over the second active logical SR by mapping tuple information specified by the packet to the first active logical SR, wherein the tuple information includes the source address and the service endpoint address as in the application corresponds to the limitation “selecting the first active … by the second packet” (claim 15 of copending Application No. 17/001,698 lines 14-16);
generate an encapsulated packet by encapsulating the packet with an outer header that is addressed to an outer destination address associated with the first active logical SR as in the application corresponds to the limitation “generating an encapsulated … first VTEP address” (claim 17 of copending Application No. 17/001,698 lines 3-5); and
send the encapsulated packet towards the first active logical SR for processing according to a stateful service as in the application corresponds to the limitation 
However, the claim(s) additionally recite(s) “generate and store state information that associates (a) the first active logical SR and (b) first tuple information specified by the first packet”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 19, claim 20 of copending Application No. 17/001,698 teaches selecting, by a tier-1 logical distributed router (T1-DR) supported by the computer system, the first active logical SR in the form of a tier-1 logical service router (T1-SR) supported by an edge associated with the outer destination address (claim 13 of copending Application No. 17/001,698 lines 2-4).
Regarding claim 20, claim 21 of copending Application No. 17/001,698 teaches selecting, by a tier-0 logical distributed router (T0-DR) supported by the computer system, the first active logical SR in the form of a first tier-1 logical service router (T1-SR) supported by an edge associated with the outer destination address (claim 14 of copending Application No. 17/001,698 lines 2-4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Masurekar et al. (PG Pub US 2017/0317954 A1) in view of Sellappa et al. (PG Pub US 2021/0044516 A1).
Regarding claims 1, 8, 15, Masurekar discloses a method, a non-transitory computer-readable storage medium, and a computer system, comprising:
a processor; and a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor (fig. 15), cause the processor to:
detect a packet that is addressed from a source address to a service endpoint address (“when VM1 sends a northbound packet to the external network 405, the datapath on MFE1 initially runs the source logical switch 205 pipeline (e.g., based on the ingress port through which the packet is received, the source MAC address, etc.). 
based on configuration information associated with the service endpoint address, identify a first active logical service router (SR) and a second active logical SR that are both associated with the service endpoint address and configured to operate in an active-active mode (“This pipeline identifies one of the SRs 340 and 350 as its next hop” [0082], “The SRs of a logical router may be configured in active-active” [0060], routing information bases (RIBs) and/or forwarding information bases (FIBs) for each of the service routers 330-35” [0069]);
select the first active logical SR over the second active logical SR (“The SRs of a logical router may be configured in active-active or active-standby mode. In active-active mode, all of the service components are fully functional at the same time, and traffic can ingress or egress from the logical network through the service components using equal-cost multi-path (ECMP) forwarding principles (balancing the traffic across the various service routing components). In this mode, each logical interface of each separate service component has unique IP and MAC addresses for communicating with an external network and/or with the distributed component (through the transit logical switch)” [0060], “This pipeline identifies one of the SRs 340 and 350 as its next hop. in the active-active case, some embodiments use ECMP to select one of the SRs” [0082]);
generate an encapsulated packet by encapsulating the packet with an outer header that is addressed to an outer destination address associated with the first active logical SR (“the source MFE1 executes the pipeline for the transit logical switch 360, which specifies to tunnel the packet to the appropriate gateway machine (edge node) 
send the encapsulated packet towards the first active logical SR for processing according to a stateful service (“sends the packet to the SR for processing by the SR pipeline (which may include the performance of various services)” [0080], send the packet to the GMFE1 (e.g., MFE1 adds its own IP address to the outer packet header as the source VTEP and the IP address of the GMFE as the destination VTEP)” [0082]).
However, Masurekar does not explicitly disclose by mapping tuple information specified by the packet to the first active logical SR, wherein the tuple information includes the source address and the service endpoint address.
Nevertheless, Sellappa discloses “Ingress pipeline 205 generates a hash value based on a 5-tuple (e.g., the source IP, the destination IP, the source port, the destination port and protocol) of data specified in the first packet. Then ingress pipeline 205 selects, based on the hash value, one of the two possible next hops encoded by the entry in ECMP storage 220 by selecting one of the two entries in FEC storage 225 encoded by the entry in ECMP storage 220” [0051].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to map tuple information specified by the packet to the first active logical SR, wherein the tuple information includes the source address and the service endpoint address because it will “prevent unnecessary duplicate sets of possible next hops from being programmed into the 
Regarding claims 2, 9, 16, Masurekar, Sellappa discloses everything claimed as applied above. However, Masurekar does not explicitly disclose applying a hash function on the tuple information that includes a service protocol, the source endpoint address, a source port number, the service endpoint address and a destination port number.
Nevertheless, Sellappa discloses “Ingress pipeline 205 generates a hash value based on a 5-tuple (e.g., the source IP, the destination IP, the source port, the destination port and protocol) of data specified in the first packet. Then ingress pipeline 205 selects, based on the hash value, one of the two possible next hops encoded by the entry in ECMP storage 220 by selecting one of the two entries in FEC storage 225 encoded by the entry in ECMP storage 220” [0051].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a hash function on the tuple information that includes a service protocol, the source endpoint address, a source port number, the service endpoint address and a destination port number because it will “prevent unnecessary duplicate sets of possible next hops from being programmed into the hardware resources of network device 305 and additionally optimizing the usage of hardware resources in network device 305” [0049].
Regarding claims 3, 10, 17, Masurekar, Sellappa discloses everything claimed as applied above. However, Masurekar does not explicitly disclose in response to detecting a subsequent packet specifying the same tuple information as the packet, select the first 
Nevertheless, Sellappa discloses “Ingress pipeline 205 generates a hash value based on a 5-tuple (e.g., the source IP, the destination IP, the source port, the destination port and protocol) of data specified in the first packet. Then ingress pipeline 205 selects, based on the hash value, one of the two possible next hops encoded by the entry in ECMP storage 220 by selecting one of the two entries in FEC storage 225 encoded by the entry in ECMP storage 220” [0051].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention select the first active logical SR over the second active logical SR by applying the hash function on the same tuple information because it will “prevent unnecessary duplicate sets of possible next hops from being programmed into the hardware resources of network device 305 and additionally optimizing the usage of hardware resources in network device 305” [0049].
Regarding claims 4, 11, 18, Masurekar, Sellappa discloses everything claimed as applied above. In addition, Masurekar discloses retrieve the configuration information that associates the service endpoint address with a virtual tunnel endpoint (VTEP) group that includes (a) a first VTEP address, being the outer destination address, associated with the first active logical SR and (b) a second VTEP address associated with the second active logical SR, wherein the configuration information is received from a management entity (“The different MFEs receive the tunnel endpoint addresses of the other MFEs that implement the logical forwarding elements from the CCP cluster and store these addresses in the MFEs' corresponding VTEP tables. The MFEs then use 
Regarding claims 5, 12, 19, Masurekar, Sellappa discloses everything claimed as applied above. In addition, Masurekar discloses select, by a tier-1 logical distributed router (T1-DR) supported by the computer system, the first active logical SR in the form of a tier-1 logical service router (T1-SR) supported by an edge associated with the outer destination address (“For logical networks with multiple tiers of logical routers, some embodiments may include both DRs and SRs at each level, or DRs and SRs at the upper level (the PLR tier) with only DRs at the lower level (the TLR tier)” [0113], “The management plane of some embodiments also configures the SRs of any other second-tier logical router that provides stateful services, on the edge cluster. As will be described in more detail below, in some such embodiments a user can define a configuration policy that specifies any second-tier logical router that provides stateful services must be configured on an edge node adjacent to the first-tier logical router (e.g., the SR of TLR 920 should be implemented on an edge node that implements one of the SRs of the PLR 905)” [0118]).
Regarding claims 6, 13, 20, Masurekar, Sellappa discloses everything claimed as applied above. In addition, Masurekar discloses select, by a tier-0 logical distributed 
Regarding claims 7, 14, 21, Masurekar, Sellappa discloses everything claimed as applied above. In addition, Masurekar discloses detect the packet requesting for one of the following services replicated on the first active logical SR and the second active logical SR: domain name system (DNS) forwarding, load balancing, source network address translation (SNAT) and destination network address translation (DNAT) (“SRs 340 and 350 may deliver services (i.e., functionalities beyond simply routing, such as NAT, firewall, load balancing, etc.) in addition to providing the connection between the logical network and external physical networks” [0071]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        01/20/2022